Citation Nr: 0706531	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  97-12 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for migraine 
headaches.

3.  Entitlement to an increased rating for left knee 
instability, status post-operative, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for right knee DJD, 
status post-operative, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from December 1978 to December 
1993.

This case on appeal before the Board of Veterans' Appeals 
(Board) arose from rating decisions of the VA RO located in 
Winston-Salem, North Carolina.

Historically, a June 1995 rating decision granted service 
connection for the cervical and lumbar spine disorders and 
assigned non-compensable evaluations for both disabilities.  
The veteran submitted a timely notice of disagreement (NOD) 
with those ratings.  A Statement of the Case (SOC) was mailed 
on April 25, 1996.  The claims file reflects no record of the 
SOC having been returned as undeliverable.  Neither is there 
any record of the veteran having submitted a substantive 
appeal (VA Form 9) in response to the SOC.  The RO did 
receive a Statement In Support Of Claim (VA Form 22-4148) 
from the veteran on June 26, 1996, that reflected that he 
desired another examination and a personal hearing after the 
examination.  The RO did not treat the VA Form 22-4148 as a 
VA Form 9 but as a claim for increased ratings for the spine 
disabilities.  A July 1996 RO letter informed the veteran 
that the appeal period for the June 1995 rating decision had 
lapsed, and the claims file reflects no evidence that he 
appealed that determination.  See 38 C.F.R. § 19.34 (2006).  
Thus, the veteran's current appeal of the ratings of his 
spine disabilities are not subject to a staged rating.  
38 C.F.R. § 20.200 (2006); see Fenderson v. West, 12 Vet. 
App. 119 (1999).

A February 1997 rating decision allowed compensable ratings 
of 10 percent each for the veteran's lumbar and cervical 
spine disability, and his appeal of that decision is the 
appeal currently before the Board.

To support his claims, the veteran twice testified at 
hearings at the RO-initially in April 1997 before a local 
hearing officer and in September 1999 before a Member of the 
Board (Veterans Law Judge (VLJ)) who is no longer employed at 
the Board.  The transcripts of both hearings are of record.  
In July 2003, the Board wrote the veteran and gave him an 
opportunity to have another hearing before the VLJ who will 
ultimately decide his appeal.  See 38 C.F.R. § 20.707 (2006).  
But he did not respond to that letter.

The Board remanded the case to the RO in February 2000 for 
further development.  While the case was on remand, a 
December 1992 rating decision granted service connection for 
degenerative joint disease (DJD) of the left knee and a 
separate 10 percent rating, effective October 1995.  The 
claims file reflects no evidence of a RO letter informing the 
veteran of that decision, and the Board notes that the 
December 2004 supplemental SOC (SSOC), mailed 12 days letter 
makes no mention of it.  The November 2004 SSOC does include 
it in the discussion of the left knee evaluation, but the 
December 2002 rating decision is not listed under the 
Adjudicative Actions.  But see 38 C.F.R. § 19.31(a).  
Nonetheless, the claims file reflects no evidence of a NOD 
from the veteran related to the December 2002 rating 
decision, so it is not before the Board.  See 38 C.F.R. 
§ 20.200 (2006). 


FINDINGS OF FACT

1.  The veteran's low back condition manifests with 
subjective complaints of pain and sensation of spasm, 
tenderness, and limitation of motion with pain on range of 
motion.  There is no objective clinical evidence of spasm, 
radiculopathy, or sciatica.

2.  The veteran's migraine disorder manifests with headaches 
occurring weekly, is aggravated by stress and light, and is 
relieved by rest and darkness.

3.  The veteran's post-operative left knee disorder manifests 
with pain on range of motion and limitation of motion on 
flexion, and slight instability.

4.  The veteran's post-operative right knee disorder 
manifests with pain on range of motion and limitation of 
motion on flexion, and degenerative joint disease (DJD).  
There is no clinical evidence of current instability or 
subluxation.

5.  The veteran's cervical spine disability manifests with 
subjective complaints of pain and sensation of spasm, 
degenerative disc disease (DDD)/DJD, pain on range of motion, 
and some limitation of motion.  There is no objective 
clinical evidence of spasm, radiculopathy, or other 
neurological symptoms.


CONCLUSIONS OF LAW

1.  The requirements for a rating of 20 percent, but no more, 
for lumbosacral strain are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, (2006), § 4.71a, Diagnostic Code 5295 (2002).

2.  The requirements for a compensable rating of 10 percent, 
but no higher, for migraine headaches are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.124a, Diagnostic Code 8100 (2006).

3.  The requirements for a rating in excess of 10 percent for 
left knee instability, status post-operative, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2006).

4.  The requirements for a rating in excess of 10 percent for 
right knee DJD, status post-operative, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003-5260, 5003-5261 (2006).

5.  The requirements for a rating in excess of 20 percent for 
cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59 (2006), § 4.71a, Diagnostic Code 5293 (in 
effect prior to September 23, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Although the veteran's claims were received prior 
to the enactment of the VCAA, the Act is applicable to his 
claims, as they were pending before VA and not final on the 
effective date of the Act.  See 66 Fed. Reg. 45,629 (August 
29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 19, 
2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters of May 2004 and March 2005 both 
issued to comply with the Board remand, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for increased ratings, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
A December 2006 letter informed the veteran how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the veteran, the 
transcript of the veteran's hearing, and his written 
submissions.  The Board also noted the RO's efforts to obtain 
any treatment records related to the veteran maintained by 
the VA Medical Center, Baltimore, Maryland.  That facility 
informed the RO that a search of the records maintained there 
revealed no records related to the veteran.  The claims file 
reflects, and the Board finds, that the RO expended 
reasonable efforts to obtain the records.  See 38 C.F.R. 
§ 3.159(c).

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for increased ratings for his 
cervical spine and bilateral knees disability, any question 
related to the effective date to be assigned is rendered 
moot.  The Board also finds any error harmless as it may 
relate to the increased ratings allowed for the low back and 
migraine headache disorders, as the veteran was informed of 
the legal requirements for an increased rating, and the 
increases are effective as of the date his claims were 
received.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Spine disabilities

The rating criteria for spine disabilities were changed twice 
after receipt of the veteran's claim.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran may be entitled to 
resolution of his claim under the criteria that are to his 
advantage.  The old rating criteria may be applied throughout 
the period of the appeal, if they are more favorable to the 
veteran.  New rating criteria, however, may be applied only 
from the effective date of the change forward, unless the 
regulatory change specifically permits retroactive 
application.  38 U.S.C.A. § 5110(g); VA O.G.C. Prec. Op. No. 
7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000).

The current criteria, which became effective on September 26, 
2003, established a General Rating Formula for Diseases and 
Injuries of the Spine, and set forth specific values for ROM 
of the spine.  See 38 C.F.R. § 4.71a, Plate V.  The 2003 
change also redesignated the Diagnostic Codes for spine 
disorders.  The General Rating Formula is used to evaluate 
Diagnostic Code 5237 for lumbosacral or cervical strain and 
5242 for degenerative arthritis of the spine.
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, unfavorable 
ankylosis of the entire thoracolumbar spine is rated at 50 
percent.  38 C.F.R. § 4.71a (2006).  A 40 percent rating 
applies if forward flexion of the thoracolumbar spine is 30 
degrees or less; or for favorable ankylosis of the entire 
thoracolumbar spine.  Id.

A 20 percent rating applies if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if the disability is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.  For forward flexion of the 
thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height, a 10 percent rating applies.  Id.

Any associated objective neurologic abnormalities including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  Id., 
Note (1).  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Each range of motion measurement 
is rounded to the nearest five degrees. Id., Notes (2), (4).

As is immediately clear from the criteria set forth above, 
the current criteria provide objective clinical standards by 
which ratings are determined, as opposed to the prior 
criteria of mild, moderate, and severe LOM, to give an 
example.  See, i.e., 38 C.F.R. § 4.71a, Diagnostic Code 5290, 
5292 (pre-September 23, 2002).  In light of the discussion to 
follow below, the Board finds that the current criteria are 
not as favorable to the veteran as the criteria in effect 
prior to September 26, 2003, as the findings at the most 
current examination would show the veteran's spine disability 
to more nearly approximate a 10 percent evaluation.  
38 C.F.R. § 4.7 (2006).  Thus, the Board will proceed to 
discuss the criteria in effect prior to the effective date of 
the current criteria.

Low back

Historically, a June 1995 rating decision allowed service 
connection for a low back strain under Diagnostic Code 5295.  
The condition was determined to be less than 10 percent 
disabling, and a non-compensable rating was assigned.  A 
February 1997 rating decision, the decision the veteran 
appealed, allowed a compensable evaluation of 10 percent, 
effective the date his claim was received in 1995.

In a number of written submissions, the veteran takes issue 
with the way in which the examination reports were written.  
He asserts that the examiner did not accurately reflect his 
reports of his condition, and that his back disability is 
worse and more debilitating than presented in the examination 
report, and as reflected in the clinical findings.  The 
veteran asserts that he had missed more time from work due to 
his disabilities than shown and that, although not ordered by 
a physician, there are times when he cannot get out of bed.  
The veteran also related that he must stop and consider the 
risk of doing simple things such as bending over to pick up 
something.  He also related that he believes that he was not 
selected as a VA service representative because he was viewed 
as a liability due to his conditions.

While the Board acknowledges the veteran's reports and 
sympathizes with his efforts to cope with his disability, the 
Board is constrained to find that the medical evidence of 
record shows his low back disability to more nearly 
approximate no more than a 20 percent rating under Diagnostic 
Code 5295.  38 C.F.R. § 4.7 (2006).

The September 23, 2002, change to the spine rating criteria 
only changed the criteria for rating intervertebral disc 
syndrome (IDS) under Diagnostic Code 5293.  Under the 
criteria in effect prior to September 26, 2003, low back 
disorders were rated under Diagnostic Codes 5292 for 
limitation of motion, 5293 for (IDS), and 5295 for 
lumbosacral strain.  Slight limitation of motion of the 
lumbar spine warranted an evaluation of 10 percent, 20 
percent for moderate LOM, and 40 percent for severe LOM of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  Diagnostic Code 5292 as noted, however, only 
addressed the symptomatology of limitation of motion.

The Board notes that the rating criteria for intervertebral 
disc syndrome cover the symptoms of limitation of motion of 
the spine, as well as DDD, arthritis, and neurological 
symptoms.  See VA O.G.C. Prec. Op. No. 36-97 (December 12, 
1997), 63 Fed. Reg. 31262 (1998).  Pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurologic findings  
appropriate to the site of a diseased disc and little 
intermittent relief, warranted a 60 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002).  Severe recurring attacks of 
intervertebral disc syndrome with intermittent relief 
warranted a 40 percent rating.  Id.  Moderate intervertebral 
disc syndrome with recurring attacks warranted a 20 percent 
rating, Mild attacks warranted a 10 percent rating.  Id.

While an April 1994 low back X-ray examination report 
reflects that an X-ray showed a slight disc bulge and a 
herniated disc, the claims file reflects no evidence of 
arthritic changes deemed associated with the veteran's 
service-connected condition.  Although the 2000 examination 
report reflects a diagnosis of lumbar intervertebral disc 
syndrome with left radiculopathy, the veteran did not 
manifest such symptomatology at the 2004 examination.  See 
Francisco, 7 Vet. App. at 58.  Further, the examiner at the 
2004 examination opined that the veteran's symptoms were 
secondary to a strain rather than degenerative changes.  
Thus, the Board will defer discussion of the change in the 
intervertebral disc syndrome criteria until discussion of the 
veteran's cervical spine disability below.  Suffice it to say 
that the medical evidence does not show veteran's low back 
disability to more nearly approximate the criteria for 
intervertebral disc syndrome.

The determination above leaves for consideration the criteria 
of Diagnostic Code 5295 for lumbosacral, the Diagnostic Code 
the veteran is rated under.  Initially, the Board notes that 
Diagnostic Code 5295 captures any arthritic symptomatology, 
as well as limitation of motion and lumbar strain.  Severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warranted an evaluation 
of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
standing position, warranted an evaluation of 20 percent.  
Id.  Spasm with characteristic pain on motion warranted an 
evaluation of 10 percent.  Id.

The June 2004 examination report, and March 2005 addendum, 
reflects that the veteran related that his back pain was 
constant, and that it was aggravated by standing, bending, 
and working at a desk.  He also related that he used a cane 
at times and that he had to take pain medications.  The 
veteran explained that his episodes of bed rest were self-
treatment and they were not ordered by a physician.  He 
denied any bladder or bowel involvement.  He estimated that 
he had lost a total of 12 days from work at a VA hospital due 
to all of his disabilities.  The Board notes that, in his 
written submissions, the veteran related that his chronic 
pain was such that he would be in the hospital quite often if 
he succumbed to it.

Physical examination revealed very slight paravertebral 
tenderness and equal sacroiliac tenderness, both bilaterally.  
There was no sciatic notch tenderness to palpation.  Range of 
motion on forward flexion was 0 to 80 degrees, on extension, 
0 to 20 degrees, lateral flexion to 20 degrees bilaterally, 
and lateral rotation of 0 to 45 degrees bilaterally, with 
complaints of pain on motion in all spheres.  Heel and toe 
walk were grossly normal, with no significant pain.  Knee 
jerks were 1.5 and symmetrical bilaterally, and ankle jerks 
were 1+ bilaterally.  Neurological examination of the lower 
extremities was grossly normal to light touch and to muscle 
strength testing, both passively and against resistance.  
There was no obvious weakness noted at the thighs, around the 
knees, or around the ankles.  Extensor hallucis longus power 
was rated normal.  Sensory examination of the lower 
extremities was grossly normal, and the examiner noted that 
the veteran voiced no complaints of pain radiating into the 
legs.

The examiner noted that there was no change in clinical 
findings with repetitive motion.  The examiner also noted a 
1998 MRI examination that showed some degenerative changes in 
the lumbar spine.  The diagnosis was DDD/DJD of the lumbar 
spine with residuals.  He specifically noted that he found no 
evidence of radiculopathy or sciatica on examination.

In February 2005, the RO requested further clarification from 
the examiner in order to comply with the Board remand.  The 
examiner's March 2005 reply, which reflects that the examiner 
revisited the examination report and claims file prior to 
responding, reflects that the examination conducted at the 
time of the veteran's discharge from active service did not 
show lumbar disc disease, but mild symptoms were discovered 
somewhat later.  Further, only by resort to unfounded 
speculation could the examiner state that the veteran's 
current problems are related to his service-connected low 
back strain.  While lumbar spine symptomatology could be 
related to bone abnormalities, soft tissue abnormalities, 
etc., the examiner opined that the veteran's symptoms were 
more likely than not due to a muscle strain in that area.  
The Board notes that, when the 2004 examination report and 
2005 addendum are read together, the examiner's term, 
"current problems," refers to his lumbar spine arthritic 
symptoms.

The examiner observed further that the findings on 
examination were consistent with the veteran's history, and 
that while he complained of pain as the limiting factor in 
his examination, the examiner noted no excessive weakness, 
fatigability, loss of motion, incoordination, deformity, 
atrophy of use, or instability, etc.  The amount of movement 
was consistent with the history and examination.

The findings at the 2004 examination reflect that the 
veteran's lumbar spine limitation of motion more nearly 
approximates slight than moderate, which would warrant a 10 
percent rating if rated solely on that basis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Thus, the Board finds that 
the veteran fares more favorably under Diagnostic Code 5295 
for lumbosacral strain.  The Board notes that the clinical 
findings at the 2004 examination reflected no evidence of 
spasm or point or sciatic notch tenderness.  Further, the 
examiner noted the veteran's lateral rotation was 0 to 45 
degrees bilaterally.  Even with evidence of spasm, however, 
and characteristic pain on motion, those symptoms would 
normally approximate a 10 percent rating.  Id.  The Board 
notes an August 1995 treatment note, however, to the effect 
that the veteran presented with a legitimate spasm and other 
symptoms.

Thus, affording the veteran the benefit of the doubt, the 
Board infers that, while his low back may not have manifested 
spasm on examination at the 2004 examination, he may very 
well experience those symptoms at other times, including 
during flare-ups.  Further, while current medical reports 
receive priority over earlier ones, Francisco, a disability 
also must be rated in relation to its history.  38 C.F.R. 
§ 4.1 (2006).  When this factor is combined with the range of 
motion findings on lateral bending and the veteran's pain on 
motion, the Board finds that the veteran's low back more 
nearly approximates a 20 percent rating for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in standing position.  
38 C.F.R. §§ 4.3, 4.7, Diagnostic Code 5295 (2002).

The Board finds that a higher rating is not warranted, as the 
competent medical evidence of record shows no evidence of 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, or marked limitation of forward bending 
in standing position.  Further, as noted above, the examiner 
opined that the degenerative changes are not associated with 
the service-connected disorder.  Thus, the veteran's 
functional loss due to pain and strain approximates a 20 
percent rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, (2006), § 
4.71a, Diagnostic Code 5295 (2002).

Cervical spine

Historically, the June 1995 rating decision allowed service 
connection for the cervical spine disorder with a non-
compensable evaluation.  A February 1997 rating decision 
allowed a compensable rating of 10 percent for mild 
intervertebral disc syndrome.  The December 2002 SSOC 
reflects that the rating was increased from 10 percent to 20 
percent.

The Board finds that the veteran's cervical spine disability 
more nearly approximates a 20 percent rating.  The Board 
notes that, in his February 2005 statement, the veteran 
related that he was satisfied with the rating of his cervical 
spine disability.  The claims file, however, reflects no 
evidence of his having formally withdrawn the appeal or 
otherwise formally expressed satisfaction.  Thus, the Board 
will continue the review.

The June 2004 examination report reflects that, as with his 
low back disorder, the veteran related that he experienced 
constant pain in his neck, and that he experienced spasms 
once a week when he twisted his neck.  He also related that, 
on occasion, the pain radiated to his shoulder, particularly 
his right shoulder.  He denied involvement of his hands.  He 
was issued a neck brace, though he was not wearing it at the 
examination, and he denied involvement of his hands.  He took 
Darvocet for his orthopedic pain, and resorted to bed rest as 
self-treatment.  When in bed, he is able to get up to go to 
the toilet and eat.

Physical examination revealed the veteran to complain of 
right paravertebrally tenderness at the base of the neck and 
slight spasm at the top of the right shoulder when twisting 
his neck.  Palpation of those muscles caused the veteran some 
discomfort, but the examiner noted that he felt no obvious 
spasm in the muscle.  ROM on testing revealed forward flexion 
to about 45 degrees, extension to 45 degrees, and lateral 
flexion to 30 degrees, with complaints of pain in all 
spheres.  On rotation, he was able to touch his chin to the 
shoulders bilaterally at about 80 degrees.  He voiced 
complaints of pain and impending spasm while doing that 
movement.  The examiner noted no abnormality of the shoulders 
or upper extremities, and the shoulders manifested full range 
of motion.  There was no change upon repetitive motion.  Also 
noted were X-rays which showed degenerative disease of the 
cervical spine.

The examiner noted no evidence of atrophy or sensory changes, 
obvious muscle spasm, or radiculopathy.  The diagnosis was 
DDD/DJD of the cervical spine with residuals.  The March 2004 
addendum reflects that the examiner opined that the veteran's 
cervical spine symptoms were due to his arthritis.  The 
examiner noted that the veteran's limitations were due mainly 
to pain, but without any weakness, excessive fatigability, or 
disturbance in movement, and that the findings on examination 
were consistent with the veteran's history and X-rays.  Also 
noted was the absence of any swelling, deformity, atrophy or 
disuse, and instability of station.

The February 1997 rating decision rated the veteran under 
Diagnostic Code 5293 for intervertebral disc syndrome.  As 
noted above, the September 23, 2002, change in the rating 
criteria changed the way by which intervertebral disc 
syndrome is rated.  The new criteria require intervertebral 
disc syndrome to be rated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 
(September 23, 2002) (67 F.R. 54345, 54349, (August 22, 
2002)), § 4.71a (2006).  An incapacitating episode is defined 
as a period of acute signs and symptoms due to IVS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id., Note 1.  When evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note 2.

In light of the fact that the medical evidence of record 
reflects no evidence of incapacitating episodes as defined by 
the applicable rating criteria and the examination findings 
reflected no active neurological symptoms, the Board finds 
that the pre-September 23, 2002, rating criteria are the most 
favorable to the veteran's disability picture.  Under the 
earlier criteria, the evidence need not show chronic 
orthopedic or neurologic manifestations when there are no 
incapacitating episodes.  Further, unlike the subsequent and 
current criteria, those criteria used subjective rating 
criteria of mild, moderate, and severe.  See Diagnostic Code 
5290 (2002), Diagnostic Code 5293 (in effect prior to 
September 23, 2002).

The Board notes that if the veteran's cervical spine symptoms 
were rated solely on the basis of limitation of motion, his 
symptoms would more nearly approximate no more than moderate 
limitation of motion of the cervical spine and a 20 percent 
rating.  Diagnostic Code 5290 (2002).  Nonetheless, the Board 
does not deem the findings on examination to mandate a change 
in Diagnostic Code, as the preponderance of the evidence is 
against an evaluation excess of 20 percent for moderate 
intervertebral disc syndrome.  38 C.F.R. § 4.7, 4.71a, 
Diagnostic Code 5293 (in effect prior to September 23, 2002).

The Board finds that a higher rating is not warranted, as the 
examination findings revealed no neurological symptoms 
related to his cervical DDD/DJD.  As set forth above, the 
examiner noted the absence of any objective evidence of 
spasms, sensory changes, atrophy, or radiculopathy.  In light 
of the absence of any of those symptoms, the Board finds no 
basis on which to find that the veteran's intervertebral disc 
syndrome approximates severe or pronounced intervertebral 
disc syndrome.  The veteran's outpatient treatment records 
reflect no entries that show symptomatology currently more 
severe than set forth above.

The Board acknowledges the veteran's articulation of his pain 
and his belief that he is entitled to a higher rating.  But, 
the veteran should be advised that, in light of his objective 
clinical symptoms, the separate 20 percent ratings for his 
low back and cervical spine disabilities address his 
functional loss due to that pain.  Thus, the Board finds that 
he is fairly and reasonably rated at 20 percent for each 
disability.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59 (2006); 
§ 4.71a, Diagnostic Code 5293 (in effect prior to September 
23, 2002).

Migraine headaches

The June 2004 examination report reflects that the veteran 
related that on average he experienced headaches about once a 
week, and they lasted three to four days.  They are located 
in the frontal area with radiation along the sides to the 
occipital area.  He described them as producing sharp steady 
pain, and that they were aggravated by stress and light and 
were relieved by rest and dark.  He also reported some aura 
of shooting stars with no associated symptoms.  He related 
that he took Zomig, which provided some relief.  The veteran 
related that, when the headaches occurred, he usually toughed 
it out, but he was unable to drive a car when they were 
severe.  He estimated that he missed one to two days a 
quarter from work due to his headaches.

The examiner noted that the veteran's records reflected a 
diagnosis of migraine headaches.  Examination revealed no 
abnormal findings, and the examiner rendered a diagnosis of 
migraine headaches.  In a March 2005 addendum, which 
responded to the RO's request for clarification, the examiner 
related that the subjective history provided by the patient 
is the only means by which migraine headaches can be 
diagnosed.  Indeed, the examiner added, if objective clinical 
pathology was noted it would be attributable to other 
underlying conditions.

The Board notes the outpatient treatment records of 2004 
which reflect that a CT scan of the veteran's head was 
negative.  The Board further notes an April 2004 VA neurology 
consult which was obtained after the veteran presented with 
complaints of increased frequency of his headaches.  After 
receiving the veteran's history and examination, the 
neurologist noted the medications the veteran was taking for 
his pain, to include for his service-connected spine 
disabilities.  The neurologist opined that the veteran had an 
analgesia overuse syndrome, and that he should discontinue 
the use of Propoxyphene and Midrin.  He was prescribed Zomig 
5 mg and told to take it just at the onset of a migraine and 
not exceed two per week.  He was also told to discontinue 
taking Elavil.  The provider also suggested Topiramate 25 mg 
as a prophylaxis to decrease the frequency of the headaches.  
He told the veteran to discontinue those medications 
immediately if he developed any side effects.

A June 2005 VA treatment note reflects that the veteran 
presented with complaints of continued headaches.  He related 
that the frequency had increased to at the beginning and end 
of each week, and that he was tired from his medications.

Migraine headaches are rated under Diagnostic Code 8100.  
Those criteria provide for a 30 percent rating if the 
disorder is manifested by characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 10 percent rating applies with characteristic 
prostrating attacks averaging one in two months over the last 
several months, and the disorder is non-compensable with less 
frequent attacks.  38 C.F.R. § 4.124a (2006).

The SSOCs reflect that the RO defined a prostrating migraine 
as a condition that caused lack of strength to the point of 
exhaustion and continued the non-compensable rating.  The 
Board notes that the rating criteria do not define 
"prostrating," and neither has the Court undertaken to define 
"prostrating." Cf. Fenderson, supra (in which the Court 
quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).

The SSOC does not reflect the source for the definition 
applied by the RO.  But, by way of reference, the Board notes 
that according to Webster's New World Dictionary of American 
English, Third College Edition (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in Dorland's Illustrated 
Medical Dictionary, p. 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."   Steadman's Medical Dictionary, p. 1461, 
27th Edition (2000), defines it as "a marked loss of 
strength, as in exhaustion."  The Board, however, notes that 
while the ordinary definition of a word is applicable, it 
still must be applied within the context of the applicable 
rating criteria, especially as influenced by 38 C.F.R. § 4.7.  
If the veteran's headaches disorder approximates a 
compensable rating, he should receive it.

While the term "prostrating" in the abstract may entail 
complete exhaustion or helplessness, the Board notes that 
Diagnostic Code 8100 distinguishes the term further by 
allowing different ratings for frequent "completely 
prostrating" and "characteristic prostrating" attacks.  
The maximum 50 percent rating is allowable for the former and 
lower 30 percent and 10 percent ratings for the latter, 
depending on the frequency.  Thus, the Board finds that the 
Webster's and Dorland's dictionary definitions are most 
likely more applicable to meeting or approximating the 
maximum rating, and that complete exhaustion is not required 
for the lower ratings.

Thus, the Board finds that the veteran's migraine headaches 
approximate a compensable rating of 10 percent.  38 C.F.R. 
§§ 4.3, 4.7.  The preponderance of the medical evidence of 
record is against a higher, 30 percent, rating because while 
the outpatient records of 2005 show the frequency of his 
headaches are now perhaps twice weekly, the frequency at 
which they require him to seek darkness and rest do not meet 
those criteria.  Further, the veteran related that he 
averages about two days a month that he has to take off work.  
See 38 C.F.R. § 4.1.



Bilateral knees

Upon review of the veteran's submissions related to his 
knees, the Board believes it fair to observe that his 
dissatisfaction with the ratings of his knees greatly exceeds 
his dissatisfaction with the other ratings on appeal.  The 
claims file reflects photographs of his knees as well as the 
examination reports.

The June 2004 examination report reflects that the veteran 
related that he experienced pain in his knees, and that they 
gave way and locked up.  He reported that he wore braces on 
both knees, but the left knee hurt more when he wore them.  
As a result, he generally opted to wear only the left knee 
brace.  Usually, he reported, the knee had some swelling at 
the end of the day, and he used Darvocet for relief of his 
symptoms.  He estimated that he had lost about 12 days from 
work over the prior year due to his knees, usually by a day 
or two at a time.  While he reported other problems 
occasionally, the veteran related that the pain was his 
primary problem most of the time.  He has undergone multiple 
surgeries on each knee.

Physical examination revealed multiple, well healed, and 
asymptomatic scars over the knees-meaning the veteran's 
surgical scars were not tender, nor did the scars show any 
other symptoms.  The examiner noted the veteran to have a 
genu varum deformity.  There was no redness, swelling, or 
tenderness of the knees.  ROM was 0 to 120 degrees 
bilaterally, with complaints of pain at the end of the motion 
on flexion and the first few degrees of extension.  There was 
no abnormality to varus or valgus stress bilaterally, and no 
drawer or McMurray's sign could be elicited on the 
examination.  The examiner also noted crepitus.  Although 
earlier X-rays showed degenerative changes only in the left 
knee, the examiner observed that then recent X-rays showed 
moderate degenerative changes in both knees.

The examiner noted that there was no evidence of any atrophy 
or weakness and no changes could be noted on repetitive 
motion.  Further, he noted that he could not demonstrate any 
instability or subluxation of either knee, which was 
consistent with the veteran's earlier examinations.  The 
diagnosis was post-traumatic DJD of the knees bilaterally 
with residuals.
The July 1996 rating decision which continued the veteran's 
10 percent rating reflects that both his knees are rated 
under Diagnostic Code 5257.  Diagnostic Code 5257, pertaining 
to impairment of the knee with recurrent subluxation or 
lateral instability, provides a 10 percent disability rating 
for slight impairment, a 20 percent rating for moderate 
impairment, and a 30 percent rating for severe impairment. 38 
C.F.R. § 4.71a (2006).  As set forth above, the findings at 
the 2004 examination did not reveal either symptomatology.  
But, the 2000 examination did note a finding of slight 
instability of the left knee but none in the right knee.  As 
a result, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for left knee instability 
and against an evaluation in excess of 10 percent for right 
knee DJD.  38 C.F.R. § 4.7.

An April 2000 X-ray examination report reflects that X-rays 
of  both knees showed an unremarkable right knee and mild 
degenerative changes with mil osteophytic spurring in the 
left knee.  Upon receipt of the 1996 and 2000 examination 
reports, and the veteran's treatment records, a December 2002 
rating decision granted service connection for DJD of the 
left knee with a separate 10 percent rating.  See VA O.G.C. 
Prec. Op. No. 9-98 (September 8, 1998) (separate ratings 
allowable under Diagnostic Codes 5257 and 5260 or 5261).

The December 2004 SSOC reflects that, upon receipt of the 
2004 examination report, the RO determined that the veteran's 
right knee no longer manifested clinical symptomatology 
ratable under Diagnostic Code 5257 and changed his rating 
code to Diagnostic Code 5003 for arthritis with a continued 
10 percent rating.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  But any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As set forth above, the Board finds that the December 2004 
SSOC explained the change in the rating code for the 
veteran's right knee, and that the change is fully supported 
by the medical evidence of record.

Traumatic arthritis is rated under Diagnostic Code 5003 as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the joint involved.  Further, if the limitation of motion 
of the joint involved is noncompensable, a rating of 10 
percent is applicable.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, but with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent rating is assigned.  Diagnostic 
Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

As is readily apparent, the veteran's range of motion of 0 to 
120 (the last 10 degrees of which was with pain) degrees 
manifests at the noncompensable rate for both extension and 
flexion.  Id.  To warrant a rating higher than 10 percent for 
his right knee disability, the veteran's motion on flexion 
would have to be limited to 30 degrees, or on extension 
limited to 15 degrees.  The veteran's right knee range of 
motion far exceeds those levels.  The outpatient treatment 
records reflect no entries of more severe symptoms.  They do 
document his reports of chronic pain.

Thus, while the Board sympathizes with the fact that the 
veteran lives with daily pain, the Board is constrained to 
find that, in light of the fact that his left knee 
instability is slight, and his right knee limitation of 
motion is of a noncompensable severity, his 10 percent 
separate rating for each knee is allowed as compensation for 
his functional loss due to pain.  38 C.F.R. § 4.7, 4.40, 
4.45, 4.59 (2006).  And as noted above, the Board notes the 
veteran already has a separate rating for his left knee DJD.


ORDER

Entitlement to an evaluation not to exceed 20 percent for 
lumbosacral strain is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to a compensable evaluation not to exceed 10 
percent for migraine headaches is granted, subject to the law 
and regulations governing the award of monetary benefits.

Entitlement to an increased rating in excess of 10 percent 
for a left knee instability, status post-operative, is 
denied.

Entitlement to an increased rating in excess of 10 percent 
for right knee DJD, status post-operative, is denied.

Entitlement to a rating in excess of 20 percent for DDD/DJD 
of the cervical spine is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


